Citation Nr: 1400439	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-27 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for nonservice-connected pension benefits.




ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The appellant had service with the recognized guerillas from January 9, 1945 to May 3, 1945, so during World War II.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied his claim of entitlement to nonservice-connected pension benefits. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's only service was with the recognized guerrillas, albeit during World War II.


CONCLUSION OF LAW

By law, he is ineligible for VA nonservice-connected pension benefits.  
38 U.S.C.A. § 107(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.40, 3.41 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and preferably prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ) - which, here, is the RO, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should address all elements of the claim, so including "downstream" elements, whatever they may be.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Here, though, as will be explained, there is no legal basis upon which the nonservice-connected pension benefits sought may be awarded, so the appellant's claim must be denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The notice-and-duty-to-assist provisions of the VCAA have no effect or application in an appeal, as here, where the law and not the underlying facts or development of the facts is dispositive of the claim.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Analysis

Service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the U.S. pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, shall not be deemed to have been active military, naval, or air service for the purposes of any law of the U.S. conferring rights, privileges, or benefits upon any person by reason of the service of such person or the service of any other person in the Armed Forces, except for specified benefits, which do not include pension benefits authorized by Chapter 15, Title 38, U.S. Code.  38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 3.41.  In other words, the law provides that nonservice-connected pension benefits are not available to soldiers of the recognized guerrilla forces or the Philippine Army.

The findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

A review of the relevant evidence of record reveals the appellant only had service in the recognized guerillas from January 9, 1945 to May 3, 1945, albeit during World War II.  The law specifically excludes that service for the purpose of establishing entitlement to nonservice-connected pension benefits.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (per curiam).  Consequently, there is no legal basis on which the appellant's claim may be granted.  As the law and not the evidence is dispositive, the claim is denied because of lack of legal entitlement.  Sabonis, 6 Vet. App. at 430; Duro, 2 Vet. App. at 532; 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.4, 3.41.


ORDER

Entitlement to nonservice-connected pension benefits is denied



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


